DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This corrected notice of allowance is to correct claim numbering on the PTO-37 Notice of Allowability, the index of claims and the Issue classification. 
Further, claim 18 has been amended to correct an antecedent basis issue. Line 3 of claim 18 has been amended from “forming aerosol” to “forming the aerosol”. No other changes have been made to the claims.
This office action is in response to applicant’s arguments and amendments filed, 2/5/2021. Claims 18, 25, 27, 30, 35, and 41 have been amended, Claims 1-16 and 33 have been cancelled, no new claims were added and thus claims 17-32, and 34-41 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Safran on 11/4/2021.
The application has been amended as follows: 
Please amend claim 18, to read “Inhaler according to claim 40, wherein the inhaler comprises a lever-like actuating element for triggering the aerosol formation, the activating element being mounted to the housing such that the activating element opens a valve of the reservoir for forming the aerosol.”
Regarding claim 25 line 2, please replace – orientation portion – with “orientation device”
Please amend claim 28 to read “Inhaler according to claim 26, wherein the dispensing of the medicament preparation is releasable by total insertion of the insert in an intended orientation.”
Regarding claim 32 line 2, please replace – orientation portion – with “orientation device”

Please amend claim 35 to read “Inhaler according claim 34, wherein the discharge openings have a cumulative outlet surface of more than 0.1 mm2.”
Please amend claim 36 to read “Inhaler according claim 40, wherein the reservoir is secured in position, at least in the axial direction.”
Please amend claim 37 to read “Inhaler according claim 40, wherein the reservoir comprises a valve which is arranged at the top in the position of use of the inhaler.”
Please rewrite claim 40 to read “An inhaler comprising: a reservoir with a liquid medicament preparation held under pressure, an inhaler housing in which the reservoir is located, a discharge nozzle for forming an aerosol of the medicament preparation that is connected to receive the medicament preparation from the reservoir, a chamber connected for receiving the aerosol from the discharge nozzle and for holding and temporarily storing the aerosol, the chamber comprising a respiratory adapter with a dispensing opening, said respiratory orifice adapter being at an outlet end of the chamber with the dispensing opening of the respiratory orifice adapter being laterally offset relative to the discharge nozzle and said chamber, and wherein the discharge nozzle has a direction of discharge which causes a central axis of the aerosol formed to be inclined by more than 5o and less than 50o relative to a central axis of the discharge nozzle”.
Please cancel claims 27, 38, 39, and 41
Response to Arguments
Applicant’s arguments, filed 2/5/2021, with respect to the 35 U.S.C. 103 Rejection of claims 17-32, and 34-41 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of claims 17-32, and 34-41 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose “a respiratory orifice adapter with a dispensing opening, said respiratory orifice adapter being at an outlet o and less than 50o relative to a central axis of the discharge nozzle”.
The prior art of Ross (U.S. PG Pub. 2003/0191180) teaches an inhaler comprising (Fig. 1 inhaler (1)): a reservoir with a liquid medicament preparation held under pressure (Par. [0036]), an inhaler housing in which the reservoir is located (Par. [0091]; Fig. 1 canister (2)), a discharge nozzle for forming an aerosol of the medicament preparation that is connected to receive the medicament preparation from the reservoir (Par. [0096]; Par. [0100]; Fig. 1 discharge nozzle (20)),- 5 -Docket No. 740126-260 a chamber connected for receiving the aerosol from the discharge nozzle and for holding and temporarily storing the aerosol (Fig. 6 chamber (200) and (204) will temporarily hold and store the aerosol), the chamber comprising a respiratory orifice adapter with a dispensing opening at an outlet end of the chamber (Par. [0102] and Par. [0104]).
The prior of MacRae (U.S. Pub. 2002/0046751) discloses a nasal inhaler for introducing a substance to a nasal cavity of a user.  The nasal inhaler comprises a chamber having an interior and an exterior, an outlet comprising an air exit passageway in flow communication with the interior of the chamber, a one-way air inlet valve in one-way flow communication with the interior of the chamber, and a dosage inlet passageway in flow communication with the interior of the chamber.  A container includes a dispensing portion disposed in the dosage inlet passageway.  In preferred embodiment, an adapter defines the dosage inlet passageway and is connected to the chamber.  A mask also can be connected to the outlet.  A method for dispensing a substance into the nasal cavity of the user comprises inserting the outlet into the nasal cavity, dispensing the substance into the chamber and inhaling through the outlet.
The prior art of Haber (U.S. Pat. 5,511,538) discloses an atomizing inhaler includes a body having a hollow interior with an elastomeric barrier at the tip of the body.  The elastomeric barrier has a slit formed through the barrier.  A pressurized liquid inhalant is atomized as it is forced out through the slit into the ambient environment in mist or smaller sized drops.  The body includes a spring-biased piston which moves within a cylinder.  The cylinder and piston together define a variable volume container.  The 
The prior art of Von Schuckmann (U.S. Pat. 6,189,739) discloses a device for dispensing liquids from a mouthpiece, the latter being connected to a supply of liquid, by manual actuation of a piston cylinder device, allows the manual actuation only after an overload threshold has been exceed. The device is designed to provide a powerful jet of liquid by a smaller restoring spring force assigned to the overload threshold of the piston cylinder device designed as a pump.
However, the prior art is not found to disclose “a respiratory orifice adapter with a dispensing opening, said respiratory orifice adapter being at an outlet end of the chamber with the dispensing opening of the respiratory orifice adapter being laterally offset relative to the discharge nozzle and said chamber, and wherein the discharge nozzle has a direction of discharge which causes a central axis of the aerosol formed to be inclined by more than 5o and less than 50o relative to a central axis of the discharge nozzle”. Thus, it is believed this is a novel feature and allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        11/5/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785